Title: General Orders, 5 July 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters Near Dobb’s Ferry Thursday July 5th 1781
                     Parole industry
                     Countersigns ActivityAttention
                  
                  For the Day Tomorrow
                  Major General HoweLieutenant Colonel HullMajor KeithInspector—1 Massachusetts brigadeThe Hour for issuing the Parole and Countersigns and furnishing the Adjutant General with the daily orders will be Two ô clock: at this time the Commander in Chief expects that all the General Officers and the Heads of every Department will attend at Head Quarters if there are no particular reasons to prevent it, and when there are that they will send some persons to represent them—the General officer of the preceding day will then make his Report and he that is of the Day receive his instructions, he will also receive the Parole and Countersigns from the Commander in Chief and immediately give them to the Adjutant General—The General Officers—and Heads of Departments present at other times they are to be had at the Adjutant General’s office where Orders will be issued as usual.
                  The Regimental Quarter Masters will see that deep Vaults are immediately sunk in proper places and that Vaults are surrounded with Bushes and covered with fresh Earth every morning.
               